DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Radovich et al (USPUB 2018/0169851) in view of Taylor Jr et al.(USPUB 2019/0115768) .


As to Claim 1, Radovich discloses a battery management system for a main system of an electronic device, the battery management system being electrically connected with a battery unit, the battery management system comprising: an insertion slots electrically connected with the main system, wherein the plural battery units are docked with the corresponding insertion slots, respectively (Figure 2, Element 50); and a battery detachment protection device electrically connected with the main system, wherein the plural battery units are stopped by the battery detachment protection device or positioned in the corresponding insertion slots (Paragraph 103-104), wherein when an external force is applied to the battery detachment protection device, the battery detachment protection device generates a system protection sensing signal, wherein in response to the system protection sensing signal, a power supply condition of at least one battery unit in the corresponding insertion slot is adjusted, and the at least one battery unit in the corresponding insertion slot is permitted to be detached from the corresponding insertion slot or positioned in the corresponding insertion slot (Paragraph 122-124).  Radovich does not expressly disclose a plural battery units or a plural insertion slots.  Taylor discloses a plural battery units or a plural insertion slots (Figure 3A).  It would have been obvious to one having ordinary skill in the art at the time of this invention to take the teaching of Taylor, and add addition battery insertion slots to the device of Radovich, in order to allow Radovich to charge multiple batteries at the same time.

As to Claim 2, Radovich and Taylor disclose the battery management system according to claim 1, wherein the battery detachment protection device comprises a switch mechanism and a system protection sensing mechanism, wherein the system protection sensing mechanism is electrically connected with the switch mechanism (Radovich Paragraph 127, Taylor Paragraph 71). 

As to Claim 3, Radovich and Taylor disclose the battery management system according to claim 2, wherein in response to the external force, a displacement of the switch mechanism is generated, wherein in response to the displacement, the system protection sensing mechanism generates the system protection sensing signal to the main system, so that the power supply condition of the at least one battery unit in the 

As to Claim 4, Radovich and Taylor disclose the battery management system according to claim 3, wherein the system protection sensing mechanism comprises at least one sensor (Radovich Paragraph 127, Taylor Paragraph 71).  


Allowable Subject Matter
Claims 5-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820.  The examiner can normally be reached on Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT GRANT/Primary Examiner, Art Unit 2859